NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



In the Interest of H.D. and X.D., children. )
___________________________________)
                                            )
R.D.,                                       )
                                            )
               Appellant,                   )
                                            )
v.                                          )       Case No. 2D18-2512
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD                    )
LITEM PROGRAM,                              )
                                            )
               Appellees.                   )
___________________________________)

Opinion filed October 24, 2018.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

Norman A. Palumbo, Jr., Tampa, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary A. Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Carrington Madison Mead of Law Office of
Carrington Madison Mead, Jacksonville,
and Thomasina Moore, Statewide Guardian
Ad Litem Office, Tallahassee, for Appellee
Guardian Ad Litem Program.
PER CURIAM.

           Affirmed.

KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.




                                  -2-